DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, what does the phrase “from timing when the mold is conveyed to the first position” (line 14) and “from timing when the mold subjected to the part of the process is conveyed to the second position” (lines 20-21) mean?
Claim 1 recites the limitation "the rest of the process" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, what does it mean that “the conveyance line alternately and sequentially conveys the first mold and the second mold”? How are “alternately” and “sequentially” different?
In claim 4, is “the first mold” in line 9 conveyed back to the first position to be “the first mold” of line 11? Or is “the first mold” of line 11 somehow different from “the first mold” of line 9?
In claim 5, what does it mean that “the conveyance line alternately and sequentially conveys the first mold and the second mold”? How are “alternately” and “sequentially” different?
In claim 5, is “the first mold” in line 9 conveyed back to the first position to be “the first mold” of line 11? Or is “the first mold” of line 11 somehow different from “the first mold” of line 9?
In claim 6, what does it mean that “the conveyance line alternately and sequentially conveys the first mold and the second mold”? How are “alternately” and “sequentially” different?
In claim 6, is “the first mold” in line 9 conveyed back to the first position to be “the first mold” of line 11? Or is “the first mold” of line 11 somehow different from “the first mold” of line 9?
In claim 7, what does the phrase “from timing when the mold is conveyed to the first position” (line 15) and “from timing when the mold subjected to the part of the process is conveyed to the second position” (lines 22-23) mean?
Claim 7 recites the limitation "the rest of the process" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.



Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 1 (insofar as definite): The prior art, either alone or in combination, fails to teach:
a conveyance apparatus configured to convey the processing apparatus along the conveyance line; and
the control unit controls the conveyance apparatus to set the processing apparatus at a position corresponding to a first position on the conveyance line and controls the processing apparatus to perform a part of the process on the mold conveyed to the first position, and controls, after completion of the part of the process, the conveyance apparatus to move the processing apparatus to a position corresponding to a second position downstream of the first position on the conveyance line and controls the processing apparatus to perform the rest of the process on the mold subjected to the part of the process and conveyed to the second position within the standstill time from timing when the mold subjected to the part of the process is conveyed to the second position, in combination with the rest of the limitations of claim 1.

The closest prior art is Janwadkar (WO 2019/145975 A1).

	Janwadkar teaches a mold processing system (mould fault detection system 100, see Fig. 1A) comprising:
	a conveyance line (conveyor 102, see Fig. 1A) intermittently configured to convey a mold with a predetermined standstill time (see p. 5-6);
	a processing apparatus (detection unit 114, see Figs. 1A and 1B) configured to perform a process on the mold on the conveyance line (see p. 6-7);
	a control unit (control unit 106, see Fig. 1A) configured to control the processing apparatus (see p. 5-7), wherein
	the control unit controls the processing apparatus at a position corresponding to a first position on the conveyance line (equated to being under detection unit 114, see Figs. 1A and 1B) and controls the processing apparatus to perform a process on the mold conveyed to the first position within the standstill time (see p. 6-7), after completion of the process, the conveyance line moves the mold to a second position downstream of the first position on the conveyance line (see Figs. 1A-1B and p. 5-8).
	
Janwadkar fails to teach a conveyance apparatus configured to convey the processing apparatus along the conveyance line, and the control unit controls the conveyance apparatus to set the processing apparatus at a position corresponding to a first position on the conveyance line and controls the processing apparatus to perform a part of the process on the mold conveyed to the first position, and controls, after completion of the part of the process, the conveyance apparatus to move the processing apparatus to a position corresponding to a second position downstream of the first position on the conveyance line and controls the processing apparatus to perform the rest of the process on the mold subjected to the part of the process and conveyed to the second position within the standstill time from timing when the mold subjected to the part of the process is conveyed to the second position, and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed without the benefit of Applicant’s disclosure to do so.

Claims 2-6: Depend either directly or indirectly from claim 1.

Claim 7 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
a conveyance apparatus conveying the processing apparatus along the conveyance line; and
the mold processing method comprising:
a step of performing, by the processing apparatus, a part of the process on the mold conveyed to the first position within the standstill time from timing when the mold is conveyed to the first position;
a step of moving, by the conveyance apparatus, the processing apparatus to a position corresponding to a second position downstream of the first position on the conveyance line after completion of part of the process; and
a step of performing, by the processing apparatus, the rest of the process on the mold subjected to the part of the process and conveyed to the second position within the standstill time from timing when the mold subjected to the part of the process is conveyed to the second position, in combination with the rest of the limitations of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735        
20 May 2022                                                                                                                                                                                                



/KEVIN P KERNS/Primary Examiner, Art Unit 1735